Exhibit 10.5
 
THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT FOR A
PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW)
TO ANYONE OTHER THAN (I) AEGIS CAPITAL CORP. OR AN UNDERWRITER OR A SELECTED
DEALER IN CONNECTION WITH THE OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER
OF AEGIS CAPITAL CORP. OR OF ANY SUCH UNDERWRITER OR SELECTED DEALER.
 
THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO SEPTEMBER 24, 2015. VOID AFTER
5:00 P.M., EASTERN TIME, SEPTEMBER 24, 2019.
 
COMMON STOCK PURCHASE WARRANT
 
For the Purchase of 131,250 Shares of Common Stock
of
Professional Diversity Network, Inc.
 
1. Purchase Warrant. THIS CERTIFIES THAT, for value received by Matthew B.
Proman (“Holder”) in consideration of the Merger Agreement dated July 11, 2014
by and among Professional Diversity Network, Inc., a Delaware corporation (the
“Company”), Holder, NAPW, Inc., and NAPW Merger Sub, Inc.,  Holder is entitled,
at any time or from time to time from September 24, 2015 (the “Commencement
Date”), and at or before 5:00 p.m., Eastern time, September 24, 2019 (the
“Expiration Date”), but not thereafter, to subscribe for, purchase and receive,
in whole or in part, up to 131,250 shares of common stock of the Company, par
value $.01 per share (the “Shares”), subject to adjustment as provided in
Section 6 hereof. If the Expiration Date is a day on which banking institutions
are authorized by law to close, then this Purchase Warrant may be exercised on
the next succeeding day which is not such a day in accordance with the terms
herein. During the period ending on the Expiration Date, the Company agrees not
to take any action that would terminate the Purchase Warrant. This Purchase
Warrant is initially exercisable at $10.00 per Share; provided, however, that
upon the occurrence of any of the events specified in Section 6 hereof, the
rights granted by this Purchase Warrant, including the exercise price per Share
and the number of Shares to be received upon such exercise, shall be adjusted as
therein specified. The term “Exercise Price” shall mean the initial exercise
price or the adjusted exercise price, depending on the context.
 


2.
Exercise.

 
2.1    Exercise Form. In order to exercise this Purchase Warrant, the exercise
form attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Warrant and payment of the Exercise Price
for the Shares being purchased payable in cash by wire transfer of immediately
available funds to an account designated by the Company or by certified check or
official bank check. If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., Eastern Time, on the Expiration Date, this
Purchase Warrant shall become and be void without further force or effect, and
all rights represented hereby shall cease and expire.
 
2.2    Cashless Exercise. If at any time after the Commencement Date there is no
effective registration statement registering, or no current prospectus available
for, the resale of the Shares by the Holder, then in lieu of exercising this
Purchase Warrant by payment of cash or check payable to the order of the Company
pursuant to Section 2.1 above, Holder may elect to receive the number of Shares
equal to the value of this Purchase Warrant (or the portion thereof being
exercised), by surrender of this Purchase Warrant to the Company, together with
the exercise form attached hereto, in which event the issue to Holder, Shares in
accordance with the following formula:
 
X = Y(A-B)
A
 

                                           
X
     
=
   
The number of Shares to be issued to Holder;
   
Where,
                                     
Y
     
=
   
The number of Shares for which the Purchase Warrant is being exercised;
             
A
     
=
   
The fair market value of one Share; and
             
B
     
=
   
The Exercise Price.

 
For purposes of this Section 2.2, the fair market value of a Share is defined as
follows:
 
(i)
if the Company’s common stock is traded on a securities exchange, the value
shall be deemed to be the closing price on such exchange prior to the exercise
form being submitted in connection with the exercise of the Purchase Warrant; or

 
(ii)
if the Company’s common stock is actively traded over-the-counter, the value
shall be deemed to be the closing bid prior to the exercise form being submitted
in connection with the exercise of the Purchase Warrant; if there is no active
public market, the value shall be the fair market value thereof, as determined
in good faith by the Company’s Board of Directors.

 
2.3       Legend. Each certificate for the securities purchased under this
Purchase Warrant shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (the “Act”):
 
 
 

--------------------------------------------------------------------------------

 
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from registration under
the Securities Act and applicable state law which, in the opinion of counsel to
the Company, is available.”
 
3.
Transfer.

 
3.1    General Restrictions. The registered Holder of this Purchase Warrant
agrees by his, her or its acceptance hereof, that such Holder will not: (a)
sell, transfer, assign, pledge or hypothecate this Purchase Warrant for a period
of one hundred eighty (180) days following the Effective Date to anyone other
than: (i) an underwriter or a selected dealer participating in the Offering, or
(ii) a bona fide officer or partner of any such underwriter or selected dealer,
in each case in accordance with FINRA Conduct Rule 5110(g)(1), or (b) cause this
Purchase Warrant or the securities issuable hereunder to be the subject of any
hedging, short sale, derivative, put or call transaction that would result in
the effective economic disposition of this Purchase Warrant or the securities
hereunder, except as provided for in FINRA Rule 5110(g)(2). On and after 180
days after the Effective Date, transfers to others may be made subject to
compliance with or exemptions from applicable securities laws. In order to make
any permitted assignment, the Holder must deliver to the Company the assignment
form attached hereto duly executed and completed, together with the Purchase
Warrant and payment of all transfer taxes, if any, payable in connection
therewith. The Company shall within five (5) Business Days transfer this
Purchase Warrant on the books of the Company and shall execute and deliver a new
Purchase Warrant or Purchase Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
Shares purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment.
 
3.2    Restrictions Imposed by the Securities Act. The securities evidenced by
this Purchase Warrant shall not be transferred unless and until: (i) the Company
has received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Securities Act
and applicable state securities laws, the availability of which is established
to the reasonable satisfaction of the Company (the Company hereby agreeing that
the opinion of McGuireWoods LLP shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to the offer and
sale of such securities has been filed by the Company and declared effective by
the U.S. Securities and Exchange Commission (the “Commission”) and compliance
with applicable state securities law has been established.
 
4.
Registration Rights.

 
4.1   “Piggy-Back” Registration.
 
4.1.1      Grant of Right. The Holder shall have the right, for a period of six
(6) years commencing on the Commencement Date, to include all or any portion of
the shares underlying the Purchase Warrants (collectively, “the Registrable
Securities” as part of any other registration of securities filed by the Company
(other than in connection with a transaction contemplated by Rule 145 (a)
promulgated under the Securities Act or pursuant to Form S-8 or any equivalent
form); provided, however, that if, solely in connection with any primary
underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall, in its reasonable discretion, impose a limitation
on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)’ judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Holder requested inclusion hereunder as the
underwriter shall reasonably permit. Any exclusion of Registrable Securities
shall be made pro rata among the Holder seeking to include Registrable
Securities in proportion to the number of Registrable Securities sought to be
included by such Holder; provided, however, that the Company shall not exclude
any Registrable Securities unless the Company has first excluded all outstanding
securities, the holders of which are not entitled to inclusion of such
securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities.
 
4.1.2      Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities pursuant to Section 4.2.1 hereof, but the
Holder shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holder to represent them in connection with the
sale of the Registrable Securities. In the event of such a proposed
registration, the Company shall furnish the then Holder of outstanding
Registrable Securities with not less than thirty (30) days written notice prior
to the proposed date of filing of such registration statement. Such notice to
the Holder shall continue to be given for each registration statement filed by
the Company until such time as all of the Registrable Securities have been sold
by the Holder. The holders of the Registrable Securities shall exercise the
“piggy-back” rights provided for herein by giving written notice within ten (10)
days of the receipt of the Company’s notice of its intention to file a
registration statement. Except as otherwise provided in this Purchase Warrant,
there shall be no limit on the number of times the Holder may request
registration under this Section 4.2.2; provided, however, that such registration
rights shall terminate on the sixth anniversary of the Commencement Date.
 
4.2    General Terms.
 
4.2.1            Indemnification. The Company shall indemnify the Holder(s) of
the Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holder within the meaning
of Section 15 of the Securities Act or Section 20 (a) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”), against all loss, claim, damage,
expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which any of them may become subject under the
Securities Act, the Exchange Act or otherwise, arising from such registration
statement. The Holder(s) of the Registrable Securities to be sold pursuant to
such registration statement, and their successors and assigns, shall severally,
and not jointly, indemnify the Company, against all loss, claim, damage, expense
or liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which they may become subject under the Securities Act, the
Exchange Act or otherwise, arising from information furnished by or on behalf of
such Holder, or their successors or assigns, in writing, for specific inclusion
in such registration statement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2.2            Exercise of Purchase Warrants. Nothing contained in this
Purchase Warrant shall be construed as requiring the Holder(s) to exercise their
Purchase Warrants prior to or after the initial filing of any registration
statement or the effectiveness thereof.
 
4.2.3            Damages. Should the registration or the effectiveness thereof
required by Sections 4.1 and 4.2 hereof be delayed by the Company or the Company
otherwise fails to comply with such provisions, the Holder(s) shall, in addition
to any other legal or other relief available to the Holder(s), be entitled to
obtain specific performance or other equitable (including injunctive) relief
against the threatened breach of such provisions or the continuation of any such
breach, without the necessity of proving actual damages and without the
necessity of posting bond or other security.
 
5.
New Purchase Warrants to be Issued.

 
5.1                       Partial Exercise or Transfer. Subject to the
restrictions in Section 3 hereof, this Purchase Warrant may be exercised or
assigned in whole or in part. In the event of the exercise or assignment hereof
in part only, upon surrender of this Purchase Warrant for cancellation, together
with the duly executed exercise or assignment form and funds sufficient to pay
any Exercise Price and/or transfer tax if exercised pursuant to Section 2.1
hereto, the Company shall cause to be delivered to the Holder without charge a
new Purchase Warrant of like tenor to this Purchase Warrant in the name of the
Holder evidencing the right of the Holder to purchase the number of Shares
purchasable hereunder as to which this Purchase Warrant has not been exercised
or assigned.
 
5.2   Lost Certificate. Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Purchase Warrant and of
reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Warrant of like tenor and date. Any
such new Purchase Warrant executed and delivered as a result of such loss,
theft, mutilation or destruction shall constitute a substitute contractual
obligation on the part of the Company.
 
6.
Adjustments.

 
6.1         Adjustments to Exercise Price and Number of Securities. The Exercise
Price and the number of Shares underlying the Purchase Warrant shall be subject
to adjustment from time to time as hereinafter set forth:
 
6.1.1      Share Dividends; Split Ups. If, after the date hereof, and subject to
the provisions of Section 6.3 below, the number of outstanding Shares is
increased by a stock dividend payable in Shares or by a split up of Shares or
other similar event, then, on the effective day thereof, the number of Shares
purchasable hereunder shall be increased in proportion to such increase in
outstanding Shares, and the Exercise Price shall be proportionately decreased.
 
6.1.2      Aggregation of Shares. If, after the date hereof, and subject to the
provisions of Section 6.3 below, the number of outstanding Shares is decreased
by a consolidation, combination or reclassification of Shares or other similar
event, then, on the effective date thereof, the number of Shares purchasable
hereunder shall be decreased in proportion to such decrease in outstanding
Shares, and the Exercise Price shall be proportionately increased.
 
6.1.3      Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Shares other than a change
covered by Section 6.1.1 or 6.1.2 hereof or that solely affects the par value of
such Shares, or in the case of any share reconstruction or amalgamation or
consolidation of the Company with or into another corporation (other than a
consolidation or share reconstruction or amalgamation in which the Company is
the continuing corporation and that does not result in any reclassification or
reorganization of the outstanding Shares), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Purchase Warrant shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Warrant) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, share reconstruction or amalgamation, or
consolidation, or upon a dissolution following any such sale or transfer, by a
Holder of the number of Shares of the Company obtainable upon exercise of this
Purchase Warrant immediately prior to such event; and if any reclassification
also results in a change in Shares covered by Section 6.1.1 or 6.1.2, then such
adjustment shall be made pursuant to Sections 6.1.1, 6.1.2 and this Section
6.1.3. The provisions of this Section 6.1.3 shall similarly apply to successive
reclassifications, reorganizations, share reconstructions or amalgamations, or
consolidations, sales or other transfers.
 
6.1.4      Changes in Form of Purchase Warrant. This form of Purchase Warrant
need not be changed because of any change pursuant to this Section 6.1, and
Purchase Warrants issued after such change may state the same Exercise Price and
the same number of Shares as are stated in the Purchase Warrants initially
issued pursuant to this Agreement. The acceptance by any Holder of the issuance
of new Purchase Warrants reflecting a required or permissive change shall not be
deemed to waive any rights to an adjustment occurring after the Commencement
Date or the computation thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2   Substitute Purchase Warrant. In case of any consolidation of the Company
with, or share reconstruction or amalgamation of the Company with or into,
another corporation (other than a consolidation or share reconstruction or
amalgamation which does not result in any reclassification or change of the
outstanding Shares), the corporation formed by such consolidation or share
reconstruction or amalgamation shall execute and deliver to the Holder a
supplemental Purchase Warrant providing that the holder of each Purchase Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Warrant) to receive, upon exercise of such
Purchase Warrant, the kind and amount of shares of stock and other securities
and property receivable upon such consolidation or share reconstruction or
amalgamation, by a holder of the number of Shares of the Company for which such
Purchase Warrant might have been exercised immediately prior to such
consolidation, share reconstruction or amalgamation, sale or transfer. Such
supplemental Purchase Warrant shall provide for adjustments which shall be
identical to the adjustments provided for in this Section 6. The above provision
of this Section shall similarly apply to successive consolidations or share
reconstructions or amalgamations.
 
6.3   Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Shares upon the exercise of the
Purchase Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up or down, as the case
may be, to the nearest whole number of Shares or other securities, properties or
rights.
 
7.   Reservation and Listing. The Company shall at all times reserve and keep
available out of its authorized Shares, solely for the purpose of issuance upon
exercise of the Purchase Warrants, such number of Shares or other securities,
properties or rights as shall be issuable upon the exercise thereof. The Company
covenants and agrees that, upon exercise of the Purchase Warrants and payment of
the Exercise Price therefor, in accordance with the terms hereby, all Shares and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
shareholder. The Company further covenants and agrees that upon exercise of the
Purchase Warrants and payment of the exercise price therefor, all Shares and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
shareholder. As long as the Purchase Warrants shall be outstanding, the Company
shall use its commercially reasonable efforts to cause all Shares issuable upon
exercise of the Purchase Warrants to be listed (subject to official notice of
issuance) on all national securities exchanges (or, if applicable, on the OTC
Bulletin Board or any successor trading market) on which the Shares issued to
the public in the Offering may then be listed and/or quoted.
 
8.
Certain Notice Requirements.

 
8.1    Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent or to receive notice as
a shareholder for the election of directors or any other matter, or as having
any rights whatsoever as a shareholder of the Company. If, however, at any time
prior to the expiration of the Purchase Warrants and their exercise, any of the
events described in Section 8.2 shall occur, then, in one or more of said
events, the Company shall give written notice of such event at least fifteen
days prior to the date fixed as a record date or the date of closing the
transfer books for the determination of the shareholders entitled to such
dividend, distribution, conversion or exchange of securities or subscription
rights, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of the
closing of the transfer books, as the case may be. Notwithstanding the
foregoing, the Company shall deliver to each Holder a copy of each notice given
to the other shareholders of the Company at the same time and in the same manner
that such notice is given to the shareholders.
 
8.2    Events Requiring Notice. The Company shall be required to give the notice
described in this Section 8 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its Shares for the purpose of
entitling them to receive a dividend or distribution payable otherwise than in
cash, or a cash dividend or distribution payable otherwise than out of retained
earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, (ii) the Company shall offer to all
the holders of its Shares any additional shares of capital stock of the Company
or securities convertible into or exchangeable for shares of capital stock of
the Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or share reconstruction or amalgamation) or a sale of all
or substantially all of its property, assets and business shall be proposed.
 
8.3    Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 6 hereof,
send notice to the Holder of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.
 
8.4    Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Warrant shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase
Warrant, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to following address or to such other address as the
Company may designate by notice to the Holder:
 
If to the Holder:
Matthew B. Proman
c/o NAPW, Inc.
1325 Franklin Avenue, Suite 160
Garden City, NY 11530


With a copy (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
Park Avenue Tower
 
 
 

--------------------------------------------------------------------------------

 
 
65 East 55th Street
New York, NY 10022
Attention: Spencer G. Feldman
 
If to the Company:
 
Professional Diversity Network, Inc.
150 North Wacker Drive
Suite 2360
Chicago, Illinois 60606
Attention: James Kirsch
 
with a copy (which shall not constitute notice) to:
 
McGuirewoods LLP
1345 Avenue of the Americas, 7th Floor
New York, NY 10105
Attention: Stephen E. Older
 


9.
Miscellaneous.

 
9.1    Amendments. The Company and Holder may modify or amend this Purchase
Warrant with the written consent of the party against whom enforcement of the
modification or amendment is sought.
 
9.2    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Warrant.
 
9.3.  Entire Agreement. This Purchase Warrant (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Warrant) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
9.4    Binding Effect. This Purchase Warrant shall inure solely to the benefit
of and shall be binding upon, the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Purchase Warrant or any
provisions herein contained.
 
9.5   Governing Law; Submission to Jurisdiction; Trial by Jury. This Purchase
Warrant shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Purchase Warrant
shall be brought and enforced in the New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefore. The Company (on its behalf and, to the extent permitted
by applicable law, on behalf of its stockholders and affiliates) and the Holder
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
9.6    Waiver, etc. The failure of the Company or the Holder to at any time
enforce any of the provisions of this Purchase Warrant shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Warrant or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Warrant. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Warrant shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.
 
9.7    Execution in Counterparts. This Purchase Warrant may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Such counterparts may
be delivered by facsimile transmission or other electronic transmission.
 
9.8   Exchange Agreement. As a condition of the Holder’s receipt and acceptance
of this Purchase Warrant, Holder agrees that, at any time prior to the complete
exercise of this Purchase Warrant by Holder, if the Company and Aegis enter into
an agreement (“Exchange Agreement”) pursuant to which they agree that all
outstanding Purchase Warrants will be exchanged for securities or cash or a
combination of both, then Holder shall agree to such exchange and become a party
to the Exchange Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the day of September 24, 2014.
 
PROFESSIONAL DIVERSITY NETWORK, INC.
 


 
By:  James Kirsch                
Name: James Kirsch
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 


[Form to be used to exercise Purchase Warrant]
 
Date: , 20
 
The undersigned hereby elects irrevocably to exercise the Purchase Warrant for
shares of common stock, par value $[•] per share (the “Shares”), of Professional
Diversity Network, Inc., a Delaware corporation (the “Company”), and hereby
makes payment of $[•] (at the rate of $[•] per Share) in payment of the Exercise
Price pursuant thereto. Please issue the Shares as to which this Purchase
Warrant is exercised in accordance with the instructions given below and, if
applicable, a new Purchase Warrant representing the number of Shares for which
this Purchase Warrant has not been exercised.
 
or
 
The undersigned hereby elects irrevocably to convert its right to purchase
Shares of the Company under the Purchase Warrant for Shares, as determined in
accordance with the following formula:
 

       
X =
Y(A-B)
A
     
Where,
X =
The number of Shares to be issued to Holder;
 
Y =
The number of Shares for which the Purchase Warrant is being exercised;
 
A =
The fair market value of one Share which is equal to $_____; and
 
B =
The Exercise Price which is equal to $______ per share

 
The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.
 
Please issue the Shares as to which this Purchase Warrant is exercised in
accordance with the instructions given below and, if applicable, a new Purchase
Warrant representing the number of Shares for which this Purchase Warrant has
not been converted.
 


 
____________________________
Name:
 
Signature Guaranteed
 
 
 

--------------------------------------------------------------------------------

 
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES
 

   
Name:
   
(Print in Block Letters)
   
Address:
                 

 
NOTICE: The signature to this form must correspond with the name as written upon
the face of the Purchase Warrant without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank, other than a savings bank, or by a
trust company or by a firm having membership on a registered national securities
exchange.
 
 
 

--------------------------------------------------------------------------------

 


[Form to be used to assign Purchase Warrant]
 
ASSIGNMENT
 
(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant):
 
FOR VALUE RECEIVED, does hereby sell, assign and transfer unto the right to
purchase shares of common stock, par value $[•] per share, of Professional
Diversity Network, Inc., a Delaware corporation (the “Company”), evidenced by
the Purchase Warrant and does hereby authorize the Company to transfer such
right on the books of the Company.
 
Dated:    ,20
 
___________________________
Name:
 
Signature Guaranteed
 
NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank, other than a savings bank,
or by a trust company or by a firm having membership on a registered national
securities exchange.
 
 
 

--------------------------------------------------------------------------------